ED
IN THE UNITED STATES pisrmicn ihe COURT

= :. A745 "
FOR THE DISTRICT OF MAREN ~AND
ISDEC 20 AN 10: Ob
DEBRA L. TAYLOR, F c.2°3 opie
AT BALTIMORE
*
” BY pepury
* Civil No. RDB-19-1404
TYLER D. EDWARDS, P
Defendant. XK
* * * * * * * * * * o .
MEMORANDUM ORDER

Currently pending before this Court 1s interested party State Farm Insurance
Company’s (“State Farm”) Motion to Reconsider Order Granting Alternative Service. (ECF
No. 11.) State Farm petitions the Court to reconsider its order allowing alternative service on
State Farm in this action against State Fatm’s insured, Defendant Tyler Edwards. — (Id.}
Plaintiff did not file an opposition and no hearing is necessary. See Local Rule 105.6 (D. Md. .
2018). For the reasons stated herein, State Farm’s motion to reconsider (ECF No. 11) is
DENIED.

On May 13, 2019, Plaintiff Debra Taylor filed suit against Defendant Tyler Edwards
on the basis of diversity jurisdiction, asserting one count of negligence as a result of a motor
vehicle accident. (ECF No. 1.) On October 9, 2019, Plaintiff petitioned the Court to allow
service of process by alternative method because Plaintiff was unsuccesful in serving process
on Defendant. (ECF No. 8.) Specifically, Plaintiff made many unsuccesful attempts to locate
and setve the Defendant on May 20, 2019, May 23, 2019, June 1, 2019, June 15, 2019, June

20, 2019, August 21, 2019, August 24, 2019, and August 26, 2019. (id) Plainutf also provided
affidavits from the process server detailing these attempts (ECF Nos. 6-3, 8-3.) At the time
of the accident, the vehicle operated by Defendant was insured by State Farm. (id) Plaintiff
mailed a courtesy copy of the Complaint to State Farm on May 13, 2019. (fd@) On October
10, 2019, this Court granted PlaintifPs Motion for Alternative Service on State Farm. (ECF
No. 9.) State Farm now seeks reconsideration of this Court’s ruling. (ECF No. 11.)

An unsuccesful litigant may move for the reconsideration of a court’s interlocutory
order pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. Fayetteville Investors v.
Commerial Builders, Inc, 936 F.2d 1462, 1470 (4th Cir. 1991). This Court’s discretion to revise
its interlocutory orders “is not limitless.” U.S. Tobacco Coop. Inc. v. Big South Wholesale of Verginia,
Inc, 899 F.3d 236, 256 (4th Cir. 2018) (quoting Carlson v. Boston Sci. Corp., 856 F.3d 320, 325
(4th Cir. 2017)). An interlocutory order may only be amended to account for “(1) a subsequent
trial producing substantially different evidence; (2) a change in applicable law; or (3) clear error
causing manifest injustice.” Id.

State Farm asserts that alternate service on it was prejudicial to both Defendant and
State Farm and that Plaintiff did not demonstrate that the alternate method was “reasonably
calculated to give actual notice” to Defendant. (ECF No. 11 at 1-3.) Federal Rule of Civil
Procedure 4(e)(1} provides that an individual may be served “pursuant to the law of the state
in which the district court is located.” Maryland Rule 2-121(¢) provides that, when presented
with an affidavit stating that good faith efforts have been made to serve the defendant, “the
court may order any other means of service that it deems appropriate in the circumstances and
teasonably calculated to give actual notice.” To pass constitutional muster, such notice “is

that which is ‘reasonably calculated, under all the circumstances, to apprise interested parties
of the pendency of the action and afford them an opportunity to present their objections.”
Elmco Props., Inc. v. Second Nat'l Fed. Sav. Asss’n, 94 F.3d 914, 920-21 (4th Cir. 1996) (quoting
Mullane v. Cent. Hanover Bank ¢> Trust Co., 339 US. 306, 314, 70S. Cr 652, 94 L-Ed. 865 (1950).
The Court finds no basis to amend its ruling. Plaintiff provided an affidavit stating that

good faith efforts to serve the defendant were unsuccesful. (ECF No. 8-3.) In addition,
Plaintiff asserted that the vehicle operated by the Defendant at the time of the accident was
insured by State Farm, and provided the name of the adjuster assigned to the clam. (ECF
No. 8 at 1.) In Maryland, an insurer’s duty to defend is triggered by the existence of the
potentiality of coverage. Mutual Ben. Group v. Wise M. Bolt Co, Inc. 227 F. Supp. 2d 469, 475
(D. Md. 2002) (citing Brohawn v. Transamerica Ins. Co.. 276 Md. 396, 407-08, 347 A.2d 842
(1975)). Here, Plaintiff alleges and State Farm concedes, that it is the liability insurance carrier
for Defendant. (ECF No. 8; ECF No. 11 93.) Itis certainly reasonable to believe that serving
process on Defendant’s insurer assigned to the claim for which Plaintiff bases this suit would
provide actual notice to Defendant.

Accordingly, for the foregoing reasons, it is this 19th day of December, 2019, ORDERED
that:

1) State Farm’s Motion for Reconsideration (ECF No. 11) is DENIED;

2) The Clerk of the Court transmit copies of this Order to Counsel.

fin BME

Richard D. Bennett
United States District Judge
